Case 2:19-cv-03152-MKB-RER Document 17-11 Filed 06/05/19 Page 1 of 2 PagelD #: 263
\ THE SFATE EDUCATION DEPARTMENT | THE UNIVERSITY OF THE STATE OF NEW YORK} ALBANY, NY 12294

 

aA) OFFICE OF COUNSEL
/ Tal. (618} 474-8927
Fax (518) 474-4188

 

May 23, 2019
VIA FACSIMILE AND REGULAR MAIL

Lindsie B. Alterkun, Esq.
Chesney & Nicholas, LLP
485 Underhill Blvd., Suite 308
Syosset, NY 11791

Philip H. Kalban, Esq.

Putney, Twombly, Hall & Hirson LLP
. $2) Fifth Avenne

New York, NY 10175

Re: | y. Shulamith School for Girls
Appeal No. 21062

Dear Counselors:

This letter is in response to counsel for petitioner's correspondence dated May 22, 2019 in
which she indicates that the students who are the subject of this appeal have been prohibited from
attending after school or extracurricular activities on the basis that they have not received al]
required immunizations.

On behalf of the Commissioner, please be advised that the stay order dated January 15, 2019
directing respondent to it. Shulamith School for Girls regardless of
whether they have obtained all necessary immunizations does not contain any exceptions. Thus, to

the extent that the students would be entitled to participate in any after school or extracurricular
activities if they had all required immunizations, they are similarly entitled to attend such activities

under the stay order granted on January 15, 2019.
snghl \
—

Appeals Coordinator

wor we
